UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-7105


JESSIE FREDERICK,

                Plaintiff - Appellant,

          v.

JOHN MAGILL, Director, S.C.D.M.H., in his individual and
official capacity; HOLLY SCATURO, Director - S.V.P.T.P, in
her individual and official capacity; KIMBERLY POHOLCHUK,
Program Coor. S.V.P.T.P., in her individual and official
capacity; WARDEN STEVENSON, Warden, BRCI, in his individual
and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:15-cv-03399-HMH)


Submitted:   November 17, 2016              Decided:    November 22, 2016


Before GREGORY,     Chief   Judge,   and   MOTZ   and   TRAXLER,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Jessie Frederick, Appellant Pro Se. William Henry Davidson, II,
David Allan DeMasters, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina; Eugene Matthews, RICHARDSON PLOWDEN, Columbia, South
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Jessie Frederick seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint.                   The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).            The magistrate judge recommended

that relief be denied and advised Frederick that the failure to

file    timely    objections      to    this    recommendation      could   waive

appellate   review       of   a   district     court    order   based   upon   the

recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                       Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).                 Frederick has waived appellate

review by failing to file specific objections after receiving

proper notice.         Accordingly, we dismiss the appeal.

       We dispense with oral argument because the facts and legal

contentions      are    adequately     presented   in    the    materials   before

this court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         3